ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-15_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

ORDER OF 15 FEBRUARY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

ORDONNANCE DU 15 FEVRIER 1973
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland),
Order of 15 February 1973, I.C.J. Reports 1973, p. 93.

Mode officiel de citation:

Compétence en matiére de pécheries (Royaume-Uni
c. Islande), ordonnance du 15 février 1973, C.LJ.
Recueil 1973, p. 93.

 

Nedevente:, O77

 

 

 
15 FEBRUARY 1973
ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND y. ICELAND)

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

15 FEVRIER 1973
ORDONNANCE
93

INTERNATIONAL COURT OF JUSTICE

1973 YEAR 1973
15 February
General List

No. 55 15 February 1973

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND
NORTHERN IRELAND y. ICELAND)

ORDER

Present: President LACHS; Vice-President AMMOUN; Judges FORSTER,
GROS, BENGZON, ONYEAMA, DILLARD, IGNACIO-PINTO, DE
CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, RUDA; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the 1946 Rules of Court,

Makes the following Order:

Having regard to the Order of 18 August 1972 in this case, by which the
Court decided that the first pleadings should be addressed to the question
of the jurisdiction of the Court to entertain the dispute, and fixed time-
limits for the filing of a Memorial of the Government of the United

4
94 FISHERIES JURISDICTION (ORDER 15 II 73)

Kingdom of Great Britain and Northern Ireland and a Counter-Memorial
of the Government of Iceland;

Having regard to the Judgment of 2 February 1973 in this case, by
which the Court found that it had jur sdiction to entertain the Applica-
tion filed by the Government of the United Kingdom on 14 April 1972
and to deal with the merits of the dispute;

Whereas the Court must therefore now fix time-limits for the written
proceedings on the merits;

THE COURT,

Having ascertained the views of the Applicant and having given the
Respondent an opportunity of stating its views,

Fixes as follows the time-limits for the written proceedings on the
merits:

1 August 1973 for the Memorial of the Government of the United
Kingdom,

15 January 1974 for the Counter-Memorial of the Government of
Iceland;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of February, one thousand
nine hundred and seventy-three, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the
Government of the United Kingdom of Great Britain and Northern
Ireland, and to the Government of the Republic of Iceland, respectively.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.
